            Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 1 of 24




                           UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------------x
CITGO PETROLEUM CORPORATION,                                                Case No. ______________

                 Plaintiff,

-against-                                                               COMPLAINT

ASCOT UNDERWRITING LIMITED (FOR AND ON    Jury Demand
BEHALF OF LLOYD’S SYNDICATE 1414),
PIONEER UNDERWRITING LIMITED (FOR AND
ON BEHALF OF SYNDICATE NO. 9146), MS
AMLIN UNDERWRITING LIMITED (FOR AND
ON BEHALF OF LLOYD’S SYNDICATE 2001),
TRAVELERS SYNDICATE MANAGEMENT
LIMITED (FOR AND ON BEHALF OF LLOYD’S
SYNDICATE 5000), BRIT SYNDICATES LIMITED
(FOR AND ON BEHALF OF LLOYD’S SYNDICATE
2987), SOMPO INTERNATIONAL INSURANCE (FOR
AND ON BEHALF OF LLOYD’S SYNDICATE 5151),
CHAUCER SYNDICATES LIMITED (FOR AND ON
BEHALF OF LLOYD’S SYNDICATE 1084),
MARKEL SYNDICATE MANAGEMENT LIMITED
(FOR AND ON BEHALF OF LLOYD’S SYNDICATE
3000), NEON UNDERWRITING LIMITED (FOR AND
ON BEHALF OF SYNDICATE 2468), and
STARSTONE INSURANCE SE,

                 Defendants.

--------------------------------------------------------------------x

        Plaintiff CITGO Petroleum Corporation (“CITGO”), for its Complaint against

Defendants Ascot Underwriting Limited (for and on behalf of Lloyd’s Syndicate 1414), Pioneer

Underwriting Limited (for and on behalf of Syndicate No. 9146), MS Amlin Underwriting

Limited (for and on behalf of Lloyd’s Syndicate 2001), Travelers Syndicate Management

Limited (for and on behalf of Lloyd’s Syndicate 5000), Brit Syndicates Limited (for and on

behalf of Lloyd’s Syndicate 2987), Sompo International Insurance (for and on behalf of Lloyd’s




                                                         1
          Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 2 of 24




Syndicate 5151), Chaucer Syndicates Limited (for and on behalf of Lloyd’s Syndicate 1084),

Markel Syndicate Management Limited (for and on behalf of Lloyd’s Syndicate 3000), Neon

Underwriting Limited (for and on behalf of Syndicate 2468) (collectively, “Lloyd’s

Underwriters”), and Starstone Insurance SE (together with Lloyd’s Underwriters, “Underwriters”

or “Defendants”), states as follows.


                                   NATURE OF THE ACTION

        1.      This is an action for declaratory judgment and breach of Marine Cargo

Reinsurance Policy No. B1263EG0466118 underwritten by the Defendants (“the Policy”).

        2.      The Policy insured against, inter alia, the risk of loss of certain cargo aboard an

oil tanker known as the M/T Gerd Knutsen (the “Gerd” or “Vessel”).

        3.      On February 9, 2020, the Gerd was anchored off the coast of Venezuela, awaiting

leave to sail to its port of destination in Aruba. The Gerd’s cargo at that time consisted of

939,000 barrels of Diluted Crude Oil and 22,000 barrels of Pedernales crude oil (“the Cargo”), all

of which belonged to CITGO.

        4.      Also on February 9, 2020, Venezuelan actors – acting under the direction of

purported authorities who were seeking to displace the duly constituted government of Venezuela,

and in furtherance of that act of insurrection – approached the Gerd under show of arms and

ordered the Gerd to sail to a Venezuelan port.

        5.      The Vessel’s master protested but complied. When the Vessel reached port, the

cargo was seized, transferred to another ship, and was completely lost to CITGO.

        6.      CITGO promptly served upon Underwriters a notice of actual loss under the

Policy, but Underwriters denied CITGO’s claim in a letter dated March 18, 2020.




                                                  2
          Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 3 of 24




                                 JURISDICTION AND VENUE

        7.      This Court has jurisdiction under 28 U.S.C. § 1332(a)(2) because CITGO is a

citizen of Texas and Delaware, Defendants are citizens of the United Kingdom, and the amount in

controversy exceeds $75,000.

        8.      Venue is proper under 28 U.S.C. 1391(b)(3) because the parties entered a contract

consenting to venue and personal jurisdiction in this Court.

                                            PARTIES

        9.      Plaintiff CITGO Petroleum Corporation (“CITGO”) is a Delaware corporation

with its principal place of business in Houston, Texas. CITGO is the original insured and the real

party in interest under the Policy, although two non-parties were also involved in the insurance

relationship at issue here. CITGO received direct insurance from its captive insurer, Illuminant

Insurance Company (“Illuminant”). Illuminant reinsured 100 percent of the insured risk with

another CITGO captive insurer, Trimark Insurance Company, Ltd. Trimark, in turn, ceded 100

percent of the reinsured risk to the defendant Underwriters.

        10.     CITGO and the Underwriters have agreed in a written contract (the “Claims

Presentation Agreement”) that CITGO, as the real party in interest and ultimate recipient of any

insurance proceeds under the Policy, may pursue the insurance claims described herein directly

against Underwriters, without the participation of Illuminant and Trimark. Also in the Claims

Presentation Agreement, CITGO and Underwriters amended the Policy to include a cut-through

provision in favor of CITGO, which permits CITGO to pursue the claims at issue here directly

against Underwriters.

        11.     The Lloyd’s Underwriters Defendants are members of certain unincorporated

syndicates whose principal place of business is London, England. Lloyd’s Underwriters severally




                                                 3
          Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 4 of 24




subscribed to the Policy as retrocessionaires (i.e., the ultimate reinsurers) of the CITGO risk

reinsured by Trimark and directly insured by Illuminant. These defendants include Ascot

Underwriting Limited (for and on behalf of Lloyd’s Syndicate 1414), Pioneer Underwriting

Limited (for and on behalf of Syndicate No. 9146), MS Amlin Underwriting Limited (for and on

behalf of Lloyd’s Syndicate 2001), Travelers Syndicate Management Limited (for and on behalf

of Lloyd’s Syndicate 5000), Brit Syndicates Limited (for and on behalf of Lloyd’s Syndicate

2987), Sompo International Insurance (for and on behalf of Lloyd’s Syndicate 5151), Chaucer

Syndicates Limited (for and on behalf of Lloyd’s Syndicate 1084), Markel Syndicate

Management Limited (for and on behalf of Lloyd’s Syndicate 3000), Neon Underwriting Limited

(for and on behalf of Syndicate 2468).

        12.     Defendant Starstone Insurance SE (“Starstone”) is a Liechtenstein corporation

with its principal place of business in Schaan, Liechtenstein. Starstone subscribed to the Policy

and therefore is among the ultimate reinsurers of the marine cargo risk that is the subject of this

Complaint.

                                               FACTS

                                           I. The Policy

        13.     The Underwriters issued Marine Cargo Reinsurance Policy No.

B1263EG0466118, for the policy period of June 1, 2018 to June 1, 2019.

        14.     The Policy lists CITGO as the original insured; Illuminant as the Reinsured; and

non-party PDV Insurance Company Limited (“PDVIC”) – Bermuda, as the retrocedent.

        15.     By Deed of Novation executed in February 2018 by and among PDVIC, Plaintiff,

Illuminant, and Defendants, PDVIC assigned to Plaintiff Trimark all of PDVIC’s rights and

obligations under the Policy.




                                                  4
          Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 5 of 24




        16.     By Claim Presentation Agreement dated December 21, 2020, CITGO and

Underwriters agreed that CITGO may pursue directly against Underwriters CITGO’s insurance

claims for loss of the Cargo, without the participation of Trimark and Illuminant, as though

Underwriters were in direct contractual privity with CITGO under the Policy.

        17.     The Policy covers the risk of damage to or loss of “Goods and/or Merchandise of

every description,” with a limit of liability of “USD 100,000,000 any one Vessel and/or Aircraft

and/or Conveyance and/or any one loss at any one Location.”

        18.     Coverage under the Policy attaches to cargo “from the time the [cargo] becomes

at the Assured’s risk … and continues whilst the subject matter is in transit and/or in store,

including during delays within or beyond the Assured’s control, … until finally delivered to [the]

intended final destination ….”

        19.     The Policy includes several coverage forms that set forth the risks covered by the

Policy, one of which is entitled the “Institute War Clauses (Cargo).”

        20.     The Institute War Clauses (Cargo) state in pertinent part:

                1. This insurance covers … loss of or damage to the subject matter
                   insured caused by

                       1.1 war civil war revolution rebellion insurrection, or civil strife
                           arising therefrom, or any hostile act by or against a
                           belligerent power
                       1.2 capture seizure arrest restraint or detainment, arising from
                           the risks covered under 1.1. above, and the consequences
                           thereof or any attempt thereat

                        ***
                11. It is the duty of the Assured and their employees and agents in respect
                    of loss recoverable hereunder

                        11.1 to take such measures as may be reasonable for the purpose
                              of averting or minimizing such loss, and
                        11.2 to ensure that that all rights against carriers, bailees or
                              other third parties are properly preserved and exercised.



                                                  5
           Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 6 of 24




                     and the Insurers will, in addition to any loss recoverable hereunder,
                     reimburse the Assured for any charges properly and legally incurred
                     in pursuance of these duties.

          21.     The Policy also contains a “Forwarding Expenses Clause,” which states in

pertinent part:

                  If owing to circumstances beyond the control of the Insured, an insured
                  voyage is frustrated, interrupted or terminated for any reason whatsoever
                  … and the cargo insured hereunder is not delivered to the destination
                  contemplated, this insurance is to continue … whilst the insured cargo is
                  held in storage (onboard vessel or otherwise) …

                  Insurers also to pay any additional charges and/or expenses and/or legal
                  fees that are incidental to the release, storage and/or onward shipment of
                  the insured cargo that are incurred by the Insured.

                  Expenses recoverable under the above clause shall be in addition to any
                  sue and labour or other expenses which may be recoverable elsewhere
                  under this policy ….

          22.     The Policy also contains a “Sue and Labour” clause, which provides in pertinent

part:

                  In case of any imminent or actual loss or misfortune arising from a peril
                  covered hereunder, it shall be lawful for the Assured … to sue, labour
                  and travel for, in and about the defence, safeguard and recovery of the
                  [cargo], or any part thereof without prejudice to this policy. Insurers to
                  bear the costs of the Assured’s actions in this respect….

          23.     The Policy also contains a “Demurrage/Late Return Charges” clause, which

states:

                  If the Assured is required by the actions of the underwriters or their
                  agents or Surveyors to hold onto any property leased or hired by the
                  Assured for the carriage or the storage of the subject matter insured
                  hereunder and if the Assured is assessed a late return penalty and/or
                  demurrage charge for holding said property passed [sic] the due return
                  date, these underwriters will pay the late return penalties and/or
                  demurrage charges as a consequence of such late return.

                  The amount these underwriters will pay shall be the charges assessed
                  from the time the Assured is required to hold said property until the time



                                                   6
          Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 7 of 24




                the Assured is informed that the property can be released. Coverage
                under this clause is separate from and in addition to the limits of
                liability provided elsewhere herein.

        24.     Finally, regarding choice of law and choice of forum, the main body of the Policy

states that New York law governs the Policy and that “each party agrees to submit to the

exclusive jurisdiction of the Courts of the State of New York, United States of America.”

        25.     By the subsequent Claim Presentation Agreement dated December 21, 2020,

CITGO and Underwriters agreed to make this Court the sole and exclusive forum for CITGO’s

claims under the Policy related to the Cargo.

          II. The Gerd Receives the Cargo, But Does Not Receive Clearance to Sail

        26.     CITGO chartered the Gerd from Knutsen Shuttletanker Pool AS (“Knutsen”) to

carry a cargo consisting of 939,000 barrels of Diluted Crude Oil (“DCO”) and 22,000 barrels of

Pedernales crude oil.

        27.     Under the terms of an underlying agreement with Venezuelan company Petróleos

de Venezuela, S.A. (“PDVSA”), PDVSA transferred the Cargo to CITGO as a swap for refined

product that CITGO duly delivered to PDVSA, pursuant to which the Cargo was delivered free on

board and became CITGO’s property upon passing the ship’s flange.

        28.     PDVSA, a Venezuelan state-owned petroleum company, is the indirect parent

company of CITGO. The two companies had frequent business dealings with one another until

the United States government implemented sanctions against PDVSA.

        29.     Loading of the Cargo onto the Gerd commenced on January 20, 2019 and was

complete as of January 27, 2019.

        30.     On or about January 30, 2019, CITGO instructed the Vessel’s master to depart

Venezuelan waters and sail for Aruba, where the DCO was to be delivered.




                                                7
          Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 8 of 24




        31.      Before the Gerd could sail, it first was required to request leave from the harbor

master, receive customs clearance from SENIAT (the customs and revenue service of Venezuela),

and receive an underwater hull inspection from the Bolivarian National Guard of Venezuela. The

Vessel’s master duly requested each of these clearances, but he received no response.

        32.      For more than twelve months, the Gerd remained anchored off the Venezuelan

coast, repeatedly seeking the necessary clearances to depart and always receiving no response.

        33.      As detailed below, this lack of response from Venezuelan authorities – and the

ultimate seizure of the Gerd’s Cargo – arose directly from an insurrection in Venezuela against its

legitimate president and internationally recognized government.

                 III. Nicolás Maduro Asserts Victory in an Illegitimate Election;
                    Juan Guaidó Assumes the Venezuelan Presidency, and the
                        United States Recognizes the Guaidó Government

        34.      In 2012, Hugo Chávez was elected to a six-year term as president of Venezuela.

After Chávez’s death in March 2013, his vice president, Nicolás Maduro, assumed power as

interim president. Maduro was subsequently elected in April 2013 to serve out the remainder of

Chávez’s term.

        35.      During Maduro’s term in office, Venezuela spiraled downward, with the size of

the economy shrinking by 50% between 2013 and 2018 and imports collapsing by 78% over the

same period, resulting in hyperinflation and a significant shortage of food and medical supplies.

Protests and civil insurrection ensued, followed by arrests.

        36.      By late 2015, an opposition coalition had won control of Venezuela’s legislature,

the National Assembly.

        37.      In May 2017, Maduro attempted to recapture legislative power by calling for a

“National Constituent Assembly” under Article 347 of the Venezuelan Constitution. Members of




                                                   8
             Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 9 of 24




the international community denounced the move as unconstitutional, and the opposition coalition

boycotted the ensuing elections, which were marred by protests and violence.

         38.     In its first month of existence, the Constituent Assembly gave itself the power to

legislate, refused to subordinate itself to the National Assembly, and voted to put opposition

leaders on trial for treason.

         39.     In 2018, Maduro ran for re-election. Although Maduro nominally received a

majority vote, the election was rife with irregularities that undermined its legitimacy: Maduro’s

government had banned the major opposition parties from participating, imprisoned political

opponents, and engaged in widespread vote-buying.

         40.     The National Assembly promptly declared Maduro’s re-election illegitimate.

         41.     Numerous Latin American countries also condemned Maduro’s election meddling

and responded by severing diplomatic ties with Maduro and declaring the election illegitimate.

         42.     The United States announced it would not recognize the election’s results.

         43.     Maduro ignored his critics and proceeded to be sworn in for a second presidential

term on January 10, 2019. That same day, the Organization of American States – an organization

of all 35 independent nations in North and South America – voted not to recognize Maduro as

president.

         44.     Under Article 233 of the Venezuelan constitution, a vacancy in the presidency

shall be filled by the leader of the Venezuelan National Assembly until such time as elections

may be held.

         45.     In accordance with that constitutional mandate, the leader of the National

Assembly, Juan Guaidó, agreed to act as interim president until free and fair elections could be

held.




                                                  9
           Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 10 of 24




         46.      On January 23, 2019, Guaidó took the oath of office and assumed the presidency.

         47.      Fifty-five foreign governments, including the United States and the United

Kingdom, recognized Guaidó as the lawful President of Venezuela.

         48.      On the date of President Guaidó’s inauguration, President Trump issued a press

release stating: “I am officially recognizing … Juan Guaido[] as the Interim President of

Venezuela. … We continue to hold the illegitimate Maduro regime directly responsible for any

threats it may pose to the safety of the Venezuelan people.” 1

         49.      The same day, the U.S. Department of State stated that it “stands with interim

President Juan Guaido” and would “conduct [its] relations with Venezuela through the

government of President Guaido.” The State Department further stated that it “does not consider

former president Nicolas Maduro to have [] legal authority” as president. 2

         50.      Venezuela’s National Assembly subsequently enacted resolutions declaring

Maduro’s mandate illegitimate and creating a framework for a transition government.

     IV. Maduro Commandeers Military Power to Usurp the Legitimate Government of
                          Venezuela in an Armed Insurrection

         51.      After assuming power, President Guaidó attempted to bring humanitarian aid

from neighboring countries to alleviate the crisis caused by Venezuela’s crumbling economy.

         52.      Former president Maduro, now legally a private citizen, responded by sending

military troops loyal to his claim of authority to prevent aid from entering the country. Violent

standoffs ensued at the Colombian border crossing: trucks full of supplies were set ablaze, and

civil militias and military troops loyal to Maduro killed seven individuals and injured hundreds

more.


1
    https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-recognizing-venezuelan-
    national-assembly-president-juan-guaido-interim-president-venezuela/ (emphasis added).
2
    https://www.state.gov/continuing-u-s-diplomatic-presence-in-venezuela/ (emphasis added).


                                                       10
             Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 11 of 24




            53.      On April 30, 2019, President Guaidó called on Venezuela’s military to uphold the

Venezuelan constitution and his own legitimate authority as president. In the pro-Guaidó public

demonstrations that followed, forces loyal to former president Maduro fired tear gas and rubber

bullets into crowds of demonstrators, and at least one person was shot with live ammunition. In

one incident, armored vehicles plowed into a group of pro-Guaidó demonstrators. Maduro

loyalists also attacked journalists.

            54.      On January 6, 2020, Maduro loyalists employed force in an attempt to seize

control of the National Assembly, by physically blocking members of the majority party,

including President Guaidó, from entering the legislative building, and then purporting to vote (in

the absence of the majority party members) to elect a new National Assembly President from

Maduro’s party.

            55.      The same day, the majority of the National Assembly reconvened elsewhere in

the capital and voted to reelect Juan Guaidó interim president of Venezuela.

            56.      To this day, a faction of Venezuelans continues to wield the threat of violence and

force of arms to thwart the lawful orders and policy prerogatives of the Guaidó government. As

recently as December 6, 2020, Maduro held a sham election in an attempt to pack the National

Assembly with Maduro loyalists. Guaidó and his supporters boycotted the election, and the

United States condemned the election as “fraudulent.”

            57.      As of the date of this Complaint, the United States continues to “recognize and

support interim President Juan Guaidó and the National Assembly [as the] sole remaining

legitimate and democratic institution” in Venezuela. 3




 3
     https://www.state.gov/a-democratic-crisis-in-venezuela.


                                                           11
           Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 12 of 24




      V. Maduro Loyalists Cause the Gerd to Remain at Anchor for Over a Year, Then
                                  Eventually Seize the Cargo

           58.   It was in this context that, on January 20, 2019, PDVSA began delivering the

Cargo of crude oil to CITGO by loading it free on board the Gerd. The transfer of the Cargo was

completed on January 27, 2019. In the intervening days, President Guaidó had assumed office.

           59.   On January 28, 2019 – the day after loading of the Cargo was complete – the

United States imposed sanctions on PDVSA that prohibited PDVSA from receiving the proceeds

of Venezuelan oil sales in the U.S. and elsewhere, effectively freezing accounts payable to

PDVSA.

           60.   The intent of the sanctions, according to then-National Security Adviser John

Bolton, was to stop Maduro and his allies from continuing to “loot the assets of the Venezuelan

people.”

           61.   The United States offered to withdraw the sanctions if former president Maduro

ceased his attempts to wrest power from Guaidó, but Maduro refused.

           62.   It was on January 30, 2019, just two days after sanctions against PDVSA were

implemented, that the Gerd first requested the necessary clearances to depart Venezuelan waters.

The harbor master, SENIAT, and Bolivarian Coast Guard, who were subject to the power of

military forces loyal to former president Maduro and his allies, failed to acknowledge and, indeed,

entirely ignored those requests.

           63.   When Venezuelan authorities failed to respond, CITGO instructed the Vessel

nonetheless to comply with its charter and sail for Aruba.

           64.   The ship’s master refused CITGO’s instruction, informing CITGO that the Vessel

would not depart without the necessary clearances.




                                                 12
         Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 13 of 24




        65.     On February 1, PDVSA representatives requested that the Gerd discharge its

Cargo into PDVSA’s custody, even though PDVSA had willingly conveyed the Cargo to CITGO

in exchange for consideration beginning on January 20, 2019 and ending on January 27, 2019.

        66.     The ship’s master refused PDVSA’s request to unload the Cargo, taking the

position that his charter with CITGO did not permit him to accede to PDVSA’s demands.

        67.     A standoff thus commenced, which would continue for more than a year. During

that time, the Vessel’s master repeatedly requested the necessary clearances to depart Venezuelan

waters. Those requests were uniformly ignored. PDVSA, for its part, repeatedly requested that

the ship’s master surrender the Cargo. The ship’s master refused.

        68.     On February 8, 2019, President Guaidó appointed a new ad hoc Managing Board

of PDVSA. The Managing Board effected the appointment of a new Board of Directors of

PDVSA’s wholly owned subsidiary, PDV Holding; PDV Holding took the same actions in

respect of its subsidiary, CITGO Holding; and CITGO Holding followed the same process to

appoint a new board of directors for Plaintiff CITGO Petroleum Corporation.

        69.     After an ensuing power struggle and lawsuit between the legacy CITGO board of

directors and the board appointed by President Guaidó, on August 21, 2019, the Delaware

Chancery Court ruled that the board newly appointed by President Guaidó was the legitimate

board and the only board authorized to act for CITGO.

        70.     On or about August 30, 2019, the Procurador Especial (Special Attorney General)

of Venezuela lawfully appointed by President Guaidó issued a directive stating that the Cargo

belonged to CITGO and not PDVSA; ordering that the ship should be permitted to depart;

directing the official instrumentalities of the Venezuelan government to facilitate that departure;

and subjecting anyone who disregarded that directive to legal consequences.




                                                 13
          Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 14 of 24




         71.     Notwithstanding the directive of the lawful Procurador Especial, the Venezuelan

harbor master, SENIAT, and Bolivarian Coast Guard continued to ignore the Gerd’s requests for

clearance to sail.

         72.     In or around September 2019, Knutsen (the Gerd’s owner) informed CITGO that

the Gerd was dangerously short of the bunker fuel, which was required to operate life support

systems necessary to sustain a crew aboard the Vessel, that Knutsen had been unable to find any

entity that was willing to rebunker the ship in Venezuelan waters, and that if the Vessel’s bunkers

were exhausted, the master would order the crew to abandon ship.

         73.     CITGO then took independent action to attempt to rebunker the Gerd. Because of

U.S. sanctions, CITGO was required to obtain permission from the U.S. Office of Foreign Asset

Control to rebunker the Gerd.

         74.     CITGO ultimately received the permission it requested, found a company willing

to take the risk of entering Venezuelan waters, and caused the Gerd to be resupplied on October 9,

2019, preventing the imminent abandonment of the Vessel by its crew and the total loss of the

Cargo.

         75.     On or about November 12, 2019, PDVSA – acting under illegitimate directors

that had been replaced by the Guaidó government – caused a letter to be sent to the Gerd,

purporting to assert PDVSA’s right as “cargo owners” to instruct the ship’s master to discharge

the Cargo, after which the ship would purportedly be “able to sail safely up to [the] next port.”

The master refused.

         76.     On or around November 29, 2019, another letter was sent, this time on PDVSA

letterhead, claiming that the board of directors of CITGO had adopted and ratified a resolution

directing the Gerd to deliver the Cargo to PDVSA.




                                                 14
         Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 15 of 24




        77.     The letter’s statement was false – the legitimate board of directors had adopted no

such resolution – and the master once again refused to surrender the Cargo.

        78.     CITGO sought emergency relief in the Delaware Chancery Court that had issued

the August 21, 2019 order, whereupon the fraudulent letter was withdrawn.

        79.     On December 17, 2019, the Chancery Court issued a further order, stating that the

actions of the illegitimate directors were “blatantly inconsistent” with the court’s prior order;

ordering those directors not to “hold themselves out as directors” of CITGO; and ordering

CITGO’s legitimate board of directors to submit a copy of the December 17, 2019 order to the

“captain of the Gerd Knutsen and the Harbor Master of the harbor where the Gerd Knutsen is

stationed.”

        80.     On or about December 22, 2019, a purported PDVSA representative again

attempted to obtain the cargo, this time by boarding the Vessel together with two members of the

National Guard, and presenting the master with an order allegedly issued by a local Venezuelan

court (not a maritime court) purporting to direct the master of the Vessel to sail to Puerto Jose

Terminal and discharge the Cargo. CITGO directed the Vessel’s master not to comply with the

directive, which CITGO believed to be illegitimate, and the Vessel remained at anchor.

        81.     No further attempts were made to seize the Cargo for the next several weeks;

however, on February 5, 2020 President Guaidó attended the State of the Union address in

Washington, D.C., at the invitation of President Trump.

        82.      In his speech, President Trump derided Maduro as an “illegitimate ruler, a tyrant

who brutalizes his people,” and vowed that “Maduro’s grip on tyranny [would] be smashed.”

President Trump then acknowledged President Guiadó in the gallery, calling him “the true and

legitimate president of Venezuela.”




                                                  15
         Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 16 of 24




        83.     Two days later, on February 7, 2020, a purported PDVSA representative, acting at

the behest of Maduro, notified the master of the Gerd that it was to sail to Jose Terminal, in the

vicinity of the Venezuelan port of Puerto la Cruz, for the purpose of discharging its Cargo to

PDVSA, and that Venezuelan Coast Guard personnel would board the Vessel to ensure the Gerd

complied.

        84.     On Sunday, February 9, 2020, an armed Venezuelan vessel with mounted and

manned guns approached the Gerd, followed by a second vessel that discharged personnel to

board the Gerd to compel the master to carry out PDVSA’s February 7, 2020 directive.

        85.     The Gerd’s master issued a formal letter of protest, but to protect the life and

safety of his ship and crew, sailed the Vessel into port with Venezuelan personnel loyal to the

unlawful Maduro regime on board, and under escort of the armed Venezuelan vessel.

        86.     On or about February 11, 2020, the Gerd arrived at port, and the Cargo was

removed from the Gerd and lost to CITGO.

                       VI. Plaintiff’s Communications with Underwriters

        87.     On July 22, 2019, Plaintiff provided notice of circumstances to the Underwriters,

informing them of the Gerd’s situation and of CITGO’s ongoing efforts to secure the Cargo, and

requesting reimbursement for amounts expended by CITGO in its attempts to prevent the loss of

the Cargo and secure its conveyance to Aruba.

        88.     On September 6, 2019, CITGO sent another letter to the Underwriters, updating

them regarding the status of the Gerd and CITGO’s continued efforts to prevent the loss of the

Cargo and secure its conveyance to Aruba. CITGO noted that if its continuing efforts were not

successful, and considering that the Cargo had been stranded for nearly 9 months with no end in

sight, CITGO would have no choice but to abandon the Cargo and declare a Constructive Total




                                                 16
         Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 17 of 24




Loss. CITGO once again requested confirmation that the Underwriters would reimburse CITGO

for the costs and expenses it was incurring in its efforts to protect the Cargo.

        89.     On September 10, 2019, the Underwriters responded to CITGO’s July 22, 2019

notice. The Underwriters took the position that CITGO’s ongoing costs arising from its efforts to

preserve and compel conveyance of the Cargo were not compensable under the Policy; that

abandonment of the Cargo would not be “reasonable” under the circumstances and would not

constitute a covered Constructive Total Loss; and that any ultimate loss of the Cargo under the

circumstances would not be covered by the Policy, because the Policy excluded losses caused by

“restraint or detainment.”

        90.     On September 19, 2019, CITGO replied, contesting Underwriters’ coverage

position and informing them that the Gerd was running short of fuel, and the ship’s crew would

be left with no choice but to abandon ship when that happened, all of which would result in the

Cargo being lost to CITGO. CITGO explained the difficulties imposed by the sanctions regime

and the lack of third parties willing and able to resupply the Vessel.

        91.     On October 1, 2019, CITGO informed the Underwriters that the Vessel likely

would run out of fuel on October 4, 2019, and CITGO conveyed that the Vessel’s master had

written: “We are considering all options, but the reality is that without bunkers the crew will at

some point need to abandon the vessel.”

        92.     The Underwriters responded in an October 7, 2019 letter, questioning “how a lack

of fuel … would create a need for the crew to abandon the Vessel,” and “why fuel (and food,

water and other deliverables necessary for the crew to remain aboard the Vessel) cannot be

delivered to the Vessel.” Underwriters claimed that CITGO would not be justified in abandoning

the Cargo “[e]ven if Knutsen (or the Vessel’s crew) were to abandon the vessel,” and they




                                                  17
         Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 18 of 24




“remind[ed] CITGO … of its duty to act as a prudent insured, and to take all necessary steps to

preserve the cargo from loss or damage.” In this regard, Underwriters argued that CITGO’s

“focus should be on obtaining the port and customs clearances and underwater hull inspection that

are said to be obstacles to the Vessel’s permission to sail.” Underwriters maintained their

position that they had no responsibility for CITGO’s ongoing expenses, any demurrage costs, or

for any eventual loss of the Cargo as a result of the Gerd’s situation.

        93.     In an October 25, 2019 letter, CITGO provided a further update to the

Underwriters. In that letter, CITGO refuted the Underwriters’ argument that coverage was

excluded because the Vessel was subject to a “restraint” or “detainment.” CITGO noted, among

other things, that the Institute War Clauses provide coverage for detainments arising from

insurrection or civil strife, and that “[h]ere, two governments are laying claim to authority over

the same state and one has maintained power only by deploying lethal force against a resistant

population.”

        94.     In their November 15, 2019 response to CITGO’s October 25, 2019 letter, the

Underwriters disputed CITGO’s “novel assertion” that the Institute War Clauses could provide

coverage, calling the argument “wholly without merit.” Without citing any authority, the

Underwriters declared that the Vessel’s inability to depart Venezuelan waters “has nothing to do

with ‘insurrection,’ ‘civil strife,’ or any other war risk,” notwithstanding CITGO’s “vague and

unsupported intimations to the contrary.”

        95.     On January 17, 2020, the Underwriters sent another letter to CITGO, stating that

“the Vessel’s circumstances (and potential circumstances) are unchanged, and do not (and could

not) give rise to a covered loss.”




                                                  18
           Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 19 of 24




        96.     On February 11, 2020, the Cargo was seized. Two days later, CITGO sent to the

Underwriters a Notice of Actual Loss, demanding coverage under the Institute War Clauses.

        97.     On March 18, 2020, Underwriters denied CITGO’s claim in a formal letter,

arguing that the Maduro regime, “whatever its legitimacy may be,” was not in “insurrection”

against the Guaidó government; and that the seizure of CITGO’s cargo arose from a commercial

dispute between CITGO and PDVSA rather than the Maduro insurrection.

                                     VII. CITGO’s Damages

        98.     During the prolonged standoff leading up to the seizure, CITGO undertook

extraordinary measures to attempt to secure the cargo, at significant cost to CITGO.

        99.     CITGO instituted arbitration proceedings with Knutsen as part of an attempt to

compel the Gerd, consistent with its charter, to convey the cargo to safety in Aruba. These efforts

were unsuccessful.

        100.    In that arbitration, Knutsen demanded that CITGO pay demurrage for the period

from March 15, 2019 through February 27, 2020, including the unanticipated, lengthy period of

time the ship lay at anchor while CITGO attempted to preserve the Cargo. The arbitration was

settled when CITGO made payment to Knutsen in exchange for a release of the claims for

demurrage.

        101.    When the ship began to run out of bunker fuel, CITGO procured a sanctions

exemption from the U.S. government and arranged to have the Gerd refueled at CITGO’s

expense.

        102.    CITGO lobbied the Guaidó government to intervene and succeeded in procuring a

directive from the lawful Procurador Especial of Venezuela directing that the Vessel be cleared

and permitted to depart.




                                                19
         Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 20 of 24




        103.    These are just some of the efforts CITGO undertook to preserve and secure the

Cargo and are not intended as an exclusive list. All costs associated with these and CITGO’s

other efforts are recoverable from Underwriters under the Forwarding Expenses Clause, the Sue

and Labour Clause, or both.

        104.    In their correspondence with CITGO, the Underwriters have expressly denied

liability under the Policy for these expenses under the Forwarding Expenses Clause or the Sue

and Labour Clause.

        105.    In addition, CITGO has been damaged by the Actual Loss of its Cargo, the value

of which is over $40,000,000.

                             COUNT I – BREACH OF CONTRACT

        106.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        107.    The Policy is a valid, legally binding contract between Trimark and Defendants.

        108.    Under the terms of the Claim Presentation Agreement entered into between

CITGO and Underwriters, CITGO stands in the shoes of Trimark as respects the claims asserted

in this Complaint.

        109.    The Policy provides reinsurance extending to the risk that the Gerd’s Cargo would

be lost by seizure, restraint, or detainment “arising from” war, civil war, revolution, rebellion, or

insurrection, or civil strife arising from any of them.

        110.    As insurrection is an attempt to overthrow a lawfully constituted government.

        111.    The Gerd’s Cargo was seized as a result of civil war, revolution, rebellion,

insurrection, and/or civil strife arising therefrom, inasmuch as it was a consequence of the

unlawful Maduro regime to overthrow and displace the lawfully constituted Guaidó government,




                                                   20
         Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 21 of 24




and it was carried out by actors doing the bidding of the Maduro regime in disobedience to the

authority and express directives of the Guaidó government.

        112.    The Cargo’s seizure constitutes an actual loss under the Policy, and the loss is

entirely within the scope of the coverage afforded by the Policy.

        113.    The Defendant Underwriters have breached the Policy by failing and refusing to

cover the expenses incurred by CITGO to sustain and rebunker the Gerd during the more than one

year it lay in anchor in Venezuelan waters, as well as refusing to pay the expenses incurred by

CITGO in its attempts to compel the Gerd to sail and compel Venezuelan actors to provide the

requested clearances to sail.

        114.    The Defendant Underwriters have breached the Policy by failing and refusing to

cover the actual loss of the Cargo.

        115.    The Defendant Underwriters’ breaches described herein were material, were not

excused or waived, and have damaged CITGO in an amount to be proven in these proceedings,

anticipated to be more than $40,000,000.

        116.    All conditions precedent for the bringing of this claim have been satisfied,

excused, or waived.

      COUNT II – DECLARATORY JUDGMENT AS TO THE MEANING OF THE
                        INSTITUTE WAR CLAUSES

        117.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        118.    An actual and justiciable controversy exists concerning the rights and legal

obligations of CITGO and Defendants, in that CITGO and Defendants disagree about the proper

interpretation of the Policy’s Institute War Clauses, and the legal consequences under those

clauses of the facts alleged above.




                                                  21
         Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 22 of 24




        119.    In particular, the parties dispute whether the seizure of the Gerd’s Cargo “ar[ose]

from” civil war, revolution, rebellion, insurrection, or civil strife arising from any of them; and

consequently, whether CITGO’s costs incurred during the time the Gerd lay at anchor are

recoverable under Section 11 of the Institute War Clauses.

        120.    As a result of this controversy, Defendants have undertaken a course of conduct

that has inflicted and continues to inflict direct and immediate harm upon Plaintiff, inasmuch as

they have denied insurance proceeds to Plaintiff CITGO.

        121.    The harm suffered by Plaintiff will not be abated or ameliorated without judicial

intervention.

        122.    A declaratory judgment on the meaning of the Institute War Clauses as applied to

the facts at issue would define the parties’ legal rights and obligations and prevent additional

wrongful conduct.

      COUNT III – DECLARATORY JUDGMENT AS TO THE MEANING OF THE
       FORWARDING EXPENSES CLAUSE, SUE AND LABOUR CLAUSE, AND
                DEMURRAGE/LATE RETURN CHARGES CLAUSE

        123.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        124.    An actual and justiciable controversy exists concerning the rights and legal

obligations of CITGO and Defendants, in that CITGO and Defendants disagree about the proper

interpretation of the Policy’s Forwarding Expenses Clause, Sue and Labour Clause, and

Demurrage/Late Return Charges Clause, and the legal consequences under those clauses of the

facts alleged above.

        125.    In particular, the parties dispute whether the following categories of costs are

recoverable under the Forwarding Expenses Clause, the Sue and Labour Clause, the

Demurrage/Late Return Charges Clause, or any combination of them: CITGO’s expenses



                                                  22
         Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 23 of 24




incurred in arbitration in an attempt to compel Knutsen to transport the Cargo to safety; the

amounts CITGO ultimately paid in settlement of the arbitration; CITGO’s expenses incurred in

communicating with Venezuelan authorities and procuring a directive from the Procurador

Especial; CITGO’s expenses incurred in rebunkering the Gerd; and other expenses CITGO has

incurred and continues to incur to recover the Cargo or otherwise mitigate CITGO’s loss.

        126.    As a result of this controversy, Defendants have undertaken a course of conduct

that has inflicted and continues to inflict direct and immediate harm upon CITGO, inasmuch as

they have denied insurance proceeds to Plaintiff CITGO.

        127.    The harm suffered by CITGO will not be abated or ameliorated without judicial

intervention.

        128.    A declaratory judgment on the meanings of the Forwarding Expenses Clause, Sue

and Labour Clause, and Demurrage/Late Return Clause as applied to the facts at issue would

define the parties’ legal rights and obligations and prevent additional wrongful conduct.

                                         JURY DEMAND

        CITGO demands a jury on all issues so triable.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully request that the Court:

        i.      Grant judgment in favor of CITGO on its claim for Breach of Contract, and

                against each of the Defendants for same, severally according to their respective

                shares, in an amount to be the subject of proof;

        ii.     Enter a Declaratory Judgment that the seizure of the Gerd’s Cargo arose from

                war, civil war, revolution, rebellion, insurrection, or civil strife arising from one




                                                  23
        Case 1:21-cv-00389-GHW Document 1 Filed 01/15/21 Page 24 of 24




              or more of them within the meaning of the Policy’s Institute War Clauses, and

              that the seizure was a covered loss under the Policy;

       iii.   Enter a Declaratory Judgment that CITGO’s costs incurred in attempting to

              prevent the Cargo’s loss and/or recover the Cargo – including the costs described

              in paragraph 114, above – are recoverable under the Policy’s Forwarding

              Expenses Clause, Sue and Labour Clause, the Demurrage/Late Return Charges

              Clause, or any combination of them;

       iv.    Grant CITGO its reasonable attorneys’ fees and costs incurred in pursuing this

              action; and

       v.     Grant such other relief as the Court deems just and proper.



Dated: January 15, 2021
                                                    Respectfully submitted,

                                                     /s/ John Chamberlain
                                                    John Chamberlain
                                                    john.chamberlain@pillsburylaw.com
                                                    David F. Klein (pro hac vice application
                                                    forthcoming)
                                                    david.klein@pillsburylaw.com
                                                    Mark J. Plumer (pro hac vice application
                                                    forthcoming)
                                                    mark.plumer@pillsburylaw.com
                                                    Charrise Alexander (pro hac vice application
                                                    forthcoming)
                                                    charrise.alexander@pillsburylaw.com
                                                    Pillsbury Winthrop Shaw Pittman LLP
                                                    1200 17th Street NW
                                                    Washington, DC 20036
                                                    (202) 663-8000

                                                    Counsel for CITGO Petroleum Corporation




                                               24
